AFFIRMED and Opinion Filed February 23, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00079-CV

         IN RE: THE COMMITMENT OF KEVIN WAYNE ALLEN

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. CV-1970002

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      A jury found that appellant Kevin Wayne Allen is a sexually violent predator

as defined in the Texas Civil Commitment of Sexually Violent Predators Act (the

Act). See TEX. HEALTH & SAFETY CODE ANN. §§ 841.001–.151. The trial court

rendered judgment on the jury’s verdict and ordered him civilly committed for

treatment and supervision under the Act.

      In two issues, appellant argues the trial court erred by (i) allowing the State’s

expert to testify about a non-testifying expert’s opinion that appellant has a

behavioral abnormality, and (ii) allowing appellant to give lay opinion testimony

about his risk for reoffending. We affirm the trial court’s judgment.
                                        I. BACKGROUND
       Appellant has three convictions for sexual offenses. In 1981, he pleaded guilty

to attempted rape and was sentenced to five years in prison. He was released on

mandatory supervision in 1983. One month after his release, he committed sexual

assault by threatening to use physical force and violence and was sentenced to eight

years in prison. Appellant was released, and later, in 1996, was convicted of

aggravated sexual assault. He was sentenced to twenty-five years in prison for that

offense.

       The State filed a petition requesting that appellant be found a sexually violent

predator and that he be committed pursuant to the Act. Specifically, the State alleged

that an expert had performed a clinical assessment and found that appellant suffers

from a behavioral abnormality that makes him likely to engage in predatory acts of

sexual violence. Appellant was incarcerated when the petition was filed, but his entry

into the TDCJ Sex Offender Treatment Program was pending, which could have

resulted in his release prior to his September 2021 sentence discharge date. The State

sought to have appellant committed for treatment and supervision.

       The case was tried to a jury. “Pen packets” reflecting appellant’s convictions

for three sexually violent offenses were admitted into evidence.1




   1
       A “pen packet” is a document compiled by a prison official based upon other primary documentation
that is received from the clerk of the convicting court. See Flowers v. State, 220 S.W.3d 919, 923, n.14
(Tex. Crim. App. 2007). A pen packet is admissible to show a defendant’s prior criminal record provided
it is properly authenticated. Reed v. State, 811 S.W.2d 582, 586 (Tex. Crim. App. 1991).
                                                 –2–
      The State called two witnesses, Dr. Timothy Proctor, a psychologist, and

appellant. Prior to trial, Dr. Proctor was asked to evaluate whether appellant has a

behavioral abnormality. In performing these types of evaluations, Dr. Proctor

reviews various records, including police, court, and medical records, other

psychological evaluations and interviews, prison records, sex offender treatment

records, and depositions. After reviewing the records, Dr. Proctor conducts a face-

to-face evaluation and administers certain psychological tests. He then scores the

tests and forms a working opinion. As he receives more information, he reevaluates

his opinion up to the time he testifies. Dr. Proctor followed this methodology in his

evaluation of appellant.

      The records that Dr. Proctor reviewed included a previous evaluation of

appellant done by Dr. Charles Woodrick. Dr. Woodrick concluded that appellant had

a behavioral abnormality. Likewise, Dr. Proctor ultimately concluded that appellant

suffers from a behavioral abnormality that makes him likely to engage in predatory

acts of sexual violence.

      Dr. Proctor testified that there is no one measure or test that will determine

whether a person has a behavioral abnormality. Rather, there are psychological

testing instruments that aid in the evaluator’s assessment. Three of the tests Dr.

Proctor employed include the Static-99, the Risk of Sexual Violence Protocol

(RSVP) and the Psychopathy Checklist Revised (PCL-R).



                                        –3–
      The Static-99 is a list of ten risk factors associated with reoffending sexually.

The typical sex offender scores a two. Appellant scored a six, which places him in

the well-above-average group.

      The RSVP is another list of risk factors Dr. Proctor used to make sure that he

considered other variables that may not be on the Static-99. This list is not created

mechanically from a research study. Instead, the list was created by experts who

reviewed the literature and research and identified the risk factors they deemed most

important.

      The PCL-R measures if a person has a severe form of anti-social personality

called psychopathy. Most experts consider a score of thirty out of forty as the cut-

off for finding psychopathy. Appellant scored twenty-two, which Dr. Proctor

characterized as “near the high range.” Dr. Proctor does not consider appellant a

psychopath because his score was not over thirty. Nonetheless, appellant’s score

does support Dr. Proctor’s finding that appellant has antisocial personality disorder

and an increased likelihood to reoffend.

      Antisocial personality disorder is centered around breaking the rules and the

law and it is a chronic (long term) condition. In making this diagnosis, Dr. Proctor

considered appellant’s nonsexual criminal history, including arrests for motor

vehicle theft, cocaine possession, and assault. He also considered a pattern of

juvenile delinquent conduct.



                                           –4–
      Dr. Proctor also used the Diagnostic Statistical Manual (DSM) to diagnose

appellant as being sexually deviant and suffering from sexual sadism disorder. The

DSM lists different mental disorders and the criteria to determine if someone has

that condition. Sexual sadism is defined as one who is sexually aroused by sexual

thoughts, fantasies, or behaviors that involve sexual activity, and the pain and

suffering of other people. This diagnosis is supported by appellant’s history of

repeated sexual acts with nonconsenting persons who were experiencing pain and

suffering by the acts, and by specific behaviors beyond just gaining compliance, such

as having a victim beg him not to hurt her.

      Dr. Proctor used the Static-99 and RSVP to identify risk factors specific to

appellant. Those factors include: chronicity of sexual violence, escalation of sexual

violence, use of physical force, a history of convictions for sexual offenses, a history

of sexually violent offense recidivism after punishment, unrelated victims, stranger

victims, a history of non-sexual violence convictions, sexual promiscuity/problems

with intimate relationships, non-sexual violence, antisocial lifestyle, and problems

with supervision. Dr. Proctor explained the specifics of appellant’s behavior that he

considered in assessing these factors.

      Dr. Proctor also considered protective factors. Protective factors are the

opposite of risk factors: they are things that reduce a person’s risk for some type of

behavior. The protective factors Dr. Proctor identified for appellant were his age and

the fact that he was currently undergoing a sex offender treatment program.

                                          –5–
      Dr. Proctor interviewed appellant in prison, and they discussed appellant’s

sexual offenses. Appellant told Dr. Proctor about his first offense when he was

seventeen and pulled a fifteen-year-old girl into a closet. Appellant pulled out his

penis and asked the girl to perform oral sex on him. The victim was scared and told

appellant she saw someone looking in the window. Appellant told her to pretend to

be his girlfriend and act like nothing happened and he would not hurt her. Appellant

also told the victim to beg him not to hurt her. Appellant admitted making this

statement and said that he did so to have power over [the victim]. Appellant’s version

of events was consistent with the records Dr. Proctor reviewed, but Dr. Proctor

observed that appellant gave varying accounts of the incident to different

interviewers. This was significant because it limited the weight to be afforded

appellant’s self-reporting and acceptance of responsibility.

      Appellant and Dr. Proctor also discussed appellant’s second offense; sexual

assault by threatening physical force and violence. On that occasion, an adult female

was walking outside when appellant grabbed her from behind, tore her bodysuit off

and sexually assaulted her. Appellant admitted that he had sex with the victim

without her consent. He said that he committed the offense because he had just gotten

out of prison and was mad at the world. Dr. Proctor found it significant that appellant

committed this offense while on mandatory supervision because such behavior is a

risk factor for reoffending.



                                         –6–
        Appellant also told Dr. Proctor about a sexual offense he committed during a

robbery. The victim was waiting for a bus when appellant grabbed her, forced her

behind a grocery store, forced her to have vaginal intercourse and to perform oral

sex, and stole $90 from her. Appellant was convicted of robbery and denied the

sexual offense aspect of the crime in his deposition.

        Dr. Proctor also inquired about appellant’s conviction for aggravated sexual

assault. During that offense, appellant brandished a long-bladed knife, threatened

the victim, and forced her to have vaginal intercourse and perform oral sex.

Appellant denied that he committed the offense. During his deposition, he further

denied sexually assaulting the victim. Instead, he claimed that the victim was a

prostitute who alleged he sexually assaulted her because she was not paid.

        Appellant testified about behavioral problems he had as a child. He

acknowledged that he was sent to a juvenile facility twice.

        Appellant began watching pornography depicting rape scenes when he was

about four years old. As a teenager, he watched pornography about three times a

week.

        Appellant admitted to the attempted rape of the fifteen-year-old girl and to

committing another sexual offense when he was on mandatory supervision. But he

denied that he forced the victim to have sex with him when he was subsequently

convicted for aggravated sexual assault. He admitted, however, that his version of

events concerning that conviction varied over the years.

                                        –7–
      Appellant is currently undergoing sex offender treatment. He said that he is

telling the treatment provider what is in the police report because he believes that is

what the provider wants to hear, but it is not actually the truth. Appellant said that

he will do whatever it takes to get out of prison, even if it means saying something

that he claims didn’t happen.

      Appellant also denied committing a sexual offense in connection with his

robbery conviction. He said he told Dr. Proctor he committed the sexual offense

because he thought that is what Dr. Proctor wanted to hear.

      Appellant has been in a sex offender treatment program but does not consider

himself a sex offender. Instead, he believes that he is a person who made “bad

mistakes” and has an opportunity to change. He believes that he is not a threat to

reoffend as long as he is given the right therapy and people around him are properly

educated about his triggers.

                                    I. ANALYSIS

A.    Admission of Hearsay From a Non-testifying Expert

      Appellant’s first issue argues that the trial court erred by allowing testimony

about the hearsay opinion of an expert not subject to cross-examination. According

to appellant, Dr. Proctor used Dr. Woodrick’s evaluation to reinforce his own

diagnosis. Appellant also argues that Dr. Woodrick’s evaluation was inadmissible

because it was prepared in anticipation of litigation.



                                         –8–
      We review a trial court’s evidentiary rulings for abuse of discretion. In re

Commitment of Brown, No. 05-16-01178-CV, 2018 WL 947904, at *7 (Tex. App.—

Dallas Feb. 20, 2018, no pet.) (mem. op.). A trial court abuses its discretion when it

acts without regard to guiding rules or principles. Id.

      In 1999, the Texas Legislature enacted the Civil Commitment of Sexually

Violent Predators Act to protect the public from “ a small but extremely dangerous

group of sexually violent predators” who “have a behavioral abnormality that is not

amenable to traditional mental illness treatment modalities and that makes the

predators likely to engage in repeated predatory acts of sexual violence.” TEX.

HEALTH & SAFETY CODE ANN. § 841.001. The Act provides for the involuntary civil

commitment, by means of outpatient treatment and supervision, of a repeat sexual

offender who is found to be a sexually violent predator. Id. §§ 841.003(a),

841.081(a).

      In a suit to commit a person as a sexually violent predator under the Act, the

State must prove beyond a reasonable doubt that the person (1) is a “repeat sexually

violent offender” and (2) “suffers from a behavioral abnormality that makes the

person likely to engage in a predatory act of sexual violence.” Id. §§ 841.003(a),

841.062(a). A person is a repeat sexually violent offender if he has been convicted

of more than one sexually violent offense and a sentence was imposed for at least

one of the offenses. Id. § 841.003(b); see also id. § 841.002(8) (defining “sexually

violent offense”). A behavioral abnormality is “a congenital or acquired condition

                                         –9–
that, by affecting a person’s emotional or volitional capacity, predisposes the person

to commit a sexually violent offense, to the extent that the person becomes a menace

to the health and safety of another person.” Id. § 841.002(2). Predatory act means

“an act directed toward individuals, including family members, for the primary

purpose of victimization.” Id. § 841.002(5).

      Rule 705 allows a testifying expert in a sexually violent predator case to testify

about a non-testifying expert’s conclusion concerning a behavioral abnormality. See

In re Commitment of Sawyer, No. 05-17-00516-CV, 2018 WL 3372924, at *6 (Tex.

App.—Dallas July 11, 2018, pet. denied) (mem. op.). Many of our sister courts are

in accord with this proposition. See In re Commitment of Winkle, 434 S.W.3d 300,

315 (Tex. App.—Beaumont 2014, pet. denied); In re Commitment of Jurischk, No.

03-18-00670-CV, 2019 WL 2308594, at *6 (Tex. App.—Austin May 31, 2019, no

pet.) (mem. op.); In re Commitment of Barnes, No. 04-17-00188-CV, 2018 WL

3861401, at *5 (Tex. App.—San Antonio Aug. 15, 2018, no pet.) (mem. op.); In re

Commitment of Salazar, No. 09-07-00345-CV, 2008 WL 4998273, at *4 (Tex.

App.— Beaumont Nov. 26, 2008, pet. denied) (mem. op.).

      TEX. R. EVID. 705(a) also permits the court to admit the underlying facts or

data upon which an expert opinion is based. Sawyer, 2018 WL 3372924, at *5.

“Thus, when an expert relies upon hearsay in forming her opinion, and that hearsay

is of a type reasonably relied upon by such experts, the jury is generally permitted

to hear it.” Id. (citing In re Commitment of Carr, No. 09-14-00156-CV, 2015 WL

                                        –10–
1611949, at *2 (Tex. App.—Beaumont Apr. 9, 2015, no pet.) (mem. op.); Salazar,

2008 WL 4998273, at *4). If the underlying facts and data would otherwise be

inadmissible, those facts or data should be excluded only if their probative value is

outweighed by their prejudicial effect. See id. (citing TEX. R. EVID. 705 (d)).

Moreover, Rule 705 (d) provides for the use of a limiting instruction to ensure that

otherwise inadmissible evidence is not improperly used by the jury. Id. (citing TEX.

R. EVID. 705 (d); Salazar, 2008 WL 4998273, at *4).

      Here, Dr. Proctor confirmed that he formed his opinions after reviewing

appellant’s records, which included Dr. Woodrick’s conclusion that appellant has a

behavioral abnormality. He further confirmed that this type of evidence is the type

reasonably relied upon by experts in his field. Dr. Proctor’s testimony indicates that

while he considered the information in appellant’s records, along with a significant

amount of other information, he did not form an opinion about whether appellant

had a behavioral abnormality until after he reviewed all the records and personally

interviewed appellant.

      Appellant’s reliance on Southland Lloyds Ins. Co. v. Cantu, 399 S.W.3d 558,

566 (Tex. App.—San Antonio 2011, pet. denied) to argue that Dr. Proctor was acting

as an improper conduit for admitting the opinion of an expert not subject to cross-

examination is misplaced. In that case, appellant argued that the expert testimony at

issue lacked relevance and reliability because the expert simply adopted another

expert’s report. Id. The court observed that other experts are permitted to rely on

                                        –11–
other expert’s opinions to the extent that they are of the type that would reasonably

be relied upon by other expert’s in the field. Id. The court cautioned, however, that

“in doing so, the expert must in the end be giving his own opinion. He cannot simply

be a conduit for the opinion of an unproduced expert.” Id. Based on those principles,

the court ultimately rejected the appellant’s argument because it concluded that the

testifying expert was not “merely parroting” the other expert’s opinion. Id. at 568.

Rather, the court concluded that the testifying expert was “genuinely formulating an

opinion based in part on the underlying data” supplied by the non-testifying expert.

Id.

       Likewise, in this case, Dr. Proctor established that he relied on material that

is reasonably relied on by experts in his field, followed his methodology (which is

also the methodology employed by experts in his field), and formed his own

conclusions. Dr. Proctor did not testify, or in any way suggest that he simply adopted

Dr. Woodrick’s opinion as his own, nor did he discuss the details of Dr. Woodrick’s

diagnosis or whether, and to what extent it may have affected his own diagnosis. To

the contrary, Dr. Proctor merely stated that Dr. Woodrick diagnosed appellant with

a behavioral abnormality and said that the diagnosis was among the plethora of

records he reviewed in formulating his own opinion.

      In addition, the trial court gave the jury a limiting instruction to further restrict

its use of the hearsay evidence. Absent record evidence to the contrary, we presume

the jury followed the trial court’s limiting instructions. In re Commitment of Millar,

                                          –12–
No. 05-18-00706-CV, 2019 WL 3162463, at *2 (Tex. App.—Dallas July 16, 2019,

no pet.) (mem. op.). Appellant does not identify anything in the record that suggests

otherwise.

         Appellant also argues on appeal that the evidence was inadmissible because it

was used to reinforce Dr. Proctor’s diagnosis, and that Dr. Woodrick’s evaluation

was made in anticipation of litigation. The record does not show that appellant made

either of these objections.2 These arguments are not preserved for our review. See

TEX. R. APP. P. 33.1(a).

         We conclude the trial court did not abuse its discretion in determining the

evidence was admissible and resolve appellant’s first issue against him.

B.       Lay Opinion Testimony

         Appellant’s second issue argues the trial court abused its discretion by

allowing appellant to testify about his risk of reoffending. According to appellant,

this constituted impermissible lay witness opinion testimony.

         The context for the complained-of testimony is as follows:

         Q: Do you consider yourself to be a sex offender?

         A: I consider myself to be a person that made bad mistakes that has the
         opportunity to change.



     2
       Appellant objected to the testimony as “hearsay,” and then later elaborated, “[m]y objection is based
on the fact that the jury is made aware of this whole funneling process to get to the point where we are now.
It involves evaluations from other experts who are not here testifying and essentially gets into hearsay.”
We reject appellant’s argument that his reference to “the whole funneling process” clearly encompassed his
current argument concerning “the introduction to the jury of the preparatory phase which sets the stage for
this litigation.”
                                                   –13–
      Q: And how are you making those changes?

      A: I’m making the changes by going through therapy and learning all I
      can learn. And on a daily basis, read over all the material that I have so
      I won’t forget what I’ve already learned.

      Q: Do you have a lot more to learn about your sexual offending?

      A: Yes, ma’am.

      Q: Do you think you’re at risk right now today to reoffend in the future?

      Appellant’s Counsel: Objection. That’s – it calls for a misleading
      response and it’s beyond his ability to answer.

      The Court: Overruled. I think he can give an opinion of his own
      reoffending in the future.

      A: I feel that getting the right therapy once I get out, being with the
      right therapist, which I already have, and doing my – making sure the
      people that’s around me is educated, and my triggers that probably will
      make me reoffend, I feel that I’m not a threat to reoffend again.

      Appellant argues this is impermissible lay opinion testimony under TEX. R.

EVID. 701 because nothing in the record indicates that appellant has personal

knowledge of his risks for reoffending, and this is not something that appellant can

observe through his five senses and draw an inference. He further argues that he

lacks the training, education, or experience required to give expert opinion testimony

pursuant to TEX. R. EVID. 702. We are not persuaded by this argument.

      Appellant is a lay witness. A lay witness may testify to the facts of which he

has personal knowledge, see TEX. R. EVID. 602, and “to those opinions or inferences

which are (a) rationally based on the perception of the witness and (b) helpful to a

clear understanding of the witness’ testimony or the determination of a fact in issue.”


                                        –14–
TEX. R. EVID. 701. “The perception underlying the lay witness’s testimony may be

what was seen, heard, smelled, tasted, touched or felt.” Bd. of Trs. of Fire & Police

Retiree Health Fund v. Towers, Perrin, Forster & Crosby, Inc., 191 S.W.3d 185,

193 (Tex. App.—San Antonio 2005, pet. denied). Rule 701, therefore, “presumes

the witness observed or experienced the underlying facts, thus meeting the personal-

knowledge requirement of [Rule of Evidence] 602.” Id. The general rule is that

“observations which do not require significant expertise to interpret and which are

not based on a scientific theory can be admitted as lay opinions if the requirements

of Rule 701 are met.” Bishop v. Comm’n for Lawyer Discipline, No. 01-18-01115-

CV, 2020 WL 4983246, at *10 (Tex. App.—Houston [1st Dist.] Aug. 25, 2020, no

pet.) (citing Osbourn v. State, 92 S.W.3d 531, 535 (Tex. Crim. App. 2002)).

      Furthermore, “[t]he personal experience and knowledge of a lay witness may

establish that the witness is capable, without qualification as an expert, of expressing

an opinion on a subject outside the realm of common knowledge.” Health Care Serv.

Corp. v. E. Tex. Med. Ctr., 495 S.W.3d 333, 338 (Tex. App.—Tyler 2016, no pet.);

Hathcock v. Hankook Tire Am. Corp., 330 S.W.3d 733, 747 (Tex. App.—Texarkana

2010, no pet.). For example, in the civil context, courts regularly allow business

owners and company officers to testify as lay witnesses, based on knowledge from

their positions and other relevant experience. Id.; see also Hernandez v. Zapata, No.

04-19-00507-CV, 2020 WL 3815932, at *4. (Tex. App.—San Antonio July 8, 2020,

no pet.). In the criminal context, witnesses are permitted to testify to their own

                                         –15–
intentions or other states of mind where it is material. See Arnold v. State, 853

S.W.2d 543, 547 (Tex. Crim. App. 1993). It is only where the fact finder may not

fully understand the evidence or be able to determine the fact in issue without the

assistance of someone with specialized knowledge that a witness must be qualified

as an expert. Hathcock, 330 S.W.3d at 747; Health Care Serv., 495 S.W.3d at 338.

      In this instance, appellant testified about his participation in a treatment

program and learning about being a sex offender. The question concerning his risk

of reoffending did not implicate or ask appellant to opine about the scientific risk

factors Dr. Proctor discussed. Rather, the question called for appellant’s personal

perception based on what he felt, and his own unique understanding of his intent and

behavior. The trial court could reasonably have concluded that this perception was

helpful to an understanding of appellant’s testimony. The testimony was therefore

admissible under TEX. R. EVID. 701.

      Moreover, appellant does not identify, nor do we discern how this question

and appellant’s response harmed appellant. See TEX. R. APP. P. 44.1(a) (reversible

error in civil cases); In re Commitment of Bunn, No. 09-12-00349-CV, 2013 WL

5874460, at *1 (Tex. App.—Beaumont, Oct. 31, 2013, no pet.) (judgment in a civil

case cannot be reversed unless there is error that probably caused the rendition of an

improper judgment or probably prevented appellant from presenting the case to the

appellate court).



                                        –16–
     We resolve appellant’s second issue against him and affirm the trial court’s

judgment.




                                        /Dennise Garcia/
                                        DENNISE GARCIA
                                        JUSTICE



200079F.P05




                                     –17–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE: THE COMMITMENT OF                       On Appeal from the Criminal District
KEVIN WAYNE ALLEN,                             Court No. 3, Dallas County, Texas
                                               Trial Court Cause No. CV-1970002.
No. 05-20-00079-CV                             Opinion delivered by Justice Garcia.
                                               Justices Schenck and Smith
                                               participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 23, 2021.




                                        –18–